PLAN AND AGREEMENT OF MERGER This Plan and Agreement of Merger (the "Agreement"), is entered into on August 28, 2009 by and between NATIONWIDE LIFE INSURANCE COMPANY, an Ohio stock life insurance company with its statutory office located One Nationwide Plaza, Columbus, 0I-1 43215 ("NLIC" or the "Surviving Corporation"), and NATIONWIDE LIFE INSURANCE COMPANY OF AMERICA, a Pennsylvania stock life insurance company with its statutory office located at One Nationwide Plaza, Columbus, 01-I 43215 ("NLICA"). NLIC and NLICA are hereinafter sometimes collectively referred to as the "Constituent Corporations" or individually as a "Constituent Corporation." Recitals of Fact A.NLIC is a stock corporation duly organized and existing under the laws of the
